203 P.3d 922 (2009)
2009 OK 2
In the Matter of the REINSTATEMENT OF Karla Jaye FINNELL to Membership in the Oklahoma Bar Association and to the Roll of Attorneys.
SCBD No. 5431.
Supreme Court of Oklahoma.
January 13, 2009.

ORDER
¶ 1 Petitioner Karla Jaye Finnell has presented this Court with a Petition for Reinstatement to membership in the Oklahoma Bar Association (OBA) pursuant to Rule 11, Rules Governing Disciplinary Proceedings, 5 O.S.2001, Ch. 1, App. 1-A (RGDP), as amended. The OBA, through its Office of General Counsel, investigated the matter and recommends the petition be granted. A trial panel of the Professional Responsibility Tribunal (PRT) held a hearing on the petition in October 2008 and filed a report with this Court in November 2008, finding that Petitioner meets the requirements for reinstatement. The PRT report recommended the petition be granted and that Petitioner be reinstated to OBA membership. Thereafter, on November 14, 2008, the OBA and Petitioner filed a Joint Waiver of Briefs with the Court requesting that we accept the PRT's recommendation to reinstate her.
¶ 2 Upon consideration of the matter, we find the record shows by clear and convincing evidence the following:
1. Petitioner is a graduate of the University of Oklahoma College of Law. She was admitted to OBA membership and licensed to practice law in Oklahoma in October, 1987.
2. She resided and practiced law in Oklahoma from her admission date until April 1, 1999. In 1999 she obtained a Master's Degree in Health Policy and Management from the University of Oklahoma, joined the Peace Corps and left Oklahoma. Later in 1999 she relocated to New Mexico where she worked for the New Mexico Primary Care Association as a health policy analyst and then as assistant director, leaving that position about September 2003. She then relocated to Kansas, where in October 2003, she became Executive Director of the Kansas Association for the Medically Underserved, a position she held until the middle of August 2007. She returned to Oklahoma in 2007 for personal family reasons, decided to again make her home here, and since her return has worked in the area of providing consulting services for community healthcare programs and has also done paralegal work for an Oklahoma City lawyer.
3. Petitioner maintained her license to practice law in Oklahoma until late March *923 2006, when she voluntarily resigned her OBA membership. At the time of her resignation, she was not the subject of any disciplinary investigation or proceeding.
4. Petitioner possesses the good moral character entitling her to be admitted to the OBA.
5. She has not engaged in the unauthorized practice of law in Oklahoma or any other State during the period of her resignation.
6. She has kept abreast of developments in the law and possesses the competency and learning in the law required for admission to practice law in Oklahoma.
7. Petitioner has not filed a petition for reinstatement to the OBA during the one year period immediately preceding the instant petition's date.
8. The OBA has incurred $488.41 in reimbursable costs in this matter and the record shows Petitioner has previously reimbursed the OBA for said costs, as well as paying to the OBA $375.00, which are her OBA dues for 2006 (the year she resigned her OBA membership), plus a $100.00 penalty for late payment. Petitioner is also responsible for paying membership dues to the OBA for the current year.
9. Petitioner's Petition for Reinstatement should be approved.
¶ 3 In that Petitioner has met her burden of proof to show, by clear and convincing evidence, each of the prerequisites to reinstatement found in Rule 11.5, RGDP, it is ORDERED that Karla Jaye Finnell be reinstated to membership in the Oklahoma Bar Association and that her name be reinstated to the Roll of Attorneys licensed to practice law in the State of Oklahoma.
¶ 4 It is also ORDERED that Petitioner shall pay to the OBA current year membership dues in the amount of $275.00 within thirty (30) days from the date this Order is filed with the Clerk of this Court.
¶ 5 It is also ORDERED that reinstatement is conditioned upon Petitioner's payment to the OBA of the amount specified in ¶ 4 above.
¶ 6 DONE IN CONFERENCE BY ORDER OF THE SUPREME COURT THIS 12TH DAY OF JANUARY, 2009.
/s/ James E. Edmondson
CHIEF JUSTICE
¶ 7 ALL JUSTICES CONCUR.